Labauve, J.
The plaintiffs claim of the defendants the sum of $60,000, the value of 250 bales of cotton that the latter sold to the former, but which they failed to deliver; in a supplemental petition, the demand is made-in the alternative.
Judgment was rendered against the plaintiffs, who appealed.
The record shows that the judgment appealed from was not signed.
It is now the well-settled jurisprudence of this State, that no appeal lies from a judgment before it is signed; in such a case the judgment is inchoate, and the appeal premature. O. P., Arts. 516, 555, 558. IN. S. 89. 7 L. 513. 9 L. 275. 18 L. 30. 4 R. 151. 9 A. 42. 12 A. 756. 19 A. 291.
So long as a judgment is not signed, a motion for a new trial may be made and granted. 5 N. S. 320. 4 R. 152.
Under these authorities, we consider the case is yet pending below, and although no motion has been made to dismiss the appeal, we are of opinion that we have no jurisdiction to revise the judgment, and that we áre bound ex proprio molu, to dismiss the appeal.
It is therefore ordered that the appeal be dismissed, at appellants’ costs.